department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date map uniform issue list contact person identification_number telephone number to ed eb dq employer_identification_number legend m dear sir or madam we have considered your letter dated date as supplemented by your letter of date in which you requested a ruling concerning the application of sec_1_6001-1 of the income_tax regulations and sec_4945 of the internal_revenue_code and the regulations thereunder to the facts set out below facts you are a private grantmaking foundation you are recognized as tax-exempt under sec_501 of the code and as a private_foundation under sec_509 in furtherance of your mission you intend to expand your grantmaking programs in support of a diverse array of projects these programs could include the making of loans or grants to public and non-public charities expenditure control grants program-related investments and other disbursements in the interests of greater efficiency and with a view to streamlining your operations you intend to conduct all of your charitable and grantmaking activities administration and grant award transactions electronically including the disbursement of grant funds loans and other disbursements and to originate and maintain all books_and_records pertaining to your operations electronically including the tracking of your investments charitable activities and all other matters you have a general policy of not accepting unsolicited requests for support because it is your intention to consider only internally-generated initiatives and grants for funding you will typically begin retaining electronic communications relating to grant making after your grant officer initiates the contact process to solicit a proposal from a potential grantee the grant file would begin with the proposal and would include only electronic communications or paper communications converted to electronic format that materially modify or clarify the terms and provisions of the grant each grant file will also contain a grant summary that describes the terms of the grant the expected outcomes of the grant the milestones to those outcomes to be evaluated the results of any financial legal or other due diligence and any special conditions of the grant all correspondence between grantee organizations and other recipients of your funds will be conducted by e-mail grant applicants will be able to download a formal grant application from your web site complete and sign the application electronically and return it to you by e- mail grant agreements will be signed electronically by the appropriate officer director or trustee of the grantee organization by electronic signature and returned to you by e-mail for purposes of complying with the written grant commitment agreement and signature requirements you will follow m law which permits the use of electronic records and signatures in most contracts and other writings of legal significance grantees and other recipients of your funds will be permitted to submit to you all annual semi-annual and final reports expenditure reports and any other reports that may be required in electronic form by e-mail you will require that reports contain the name of the organization the name of the individual making the report his or her organizational title contact information the date_of_the_report and the accounting_period to which the report corresponds in addition to appropriate information regarding the uses made of your funds you will generate complete records with respect to your charitable activities and all grants loans program-related investments and other disbursements electronically and retain such records in electronic form the electronic records will contain all of the information that is required to be contained in hard-copy books_and_records these records shall include all information you obtain to evaluate grant applicants including the identification of individuals authorized to sign on behalf of the grantee organization the completed application of each applicant the executed grant agreement pertaining to each grant awarded the amount of each grant and records pertaining to the disbursement of funds all expenditure progress and final reports received from grantees and any additional information that you have obtained in the course of the grant administration process you will retain all electronic records in an electronic medium for a period of time sufficient to substantiate your compliance with federal tax law you will make the records available to the service upon request while you intend to conduct your charitable activities in an electronic format you will retain the capability to conduct on-site investigations and reviews of the uses made of your funds you will continue to file your annual return form_990-pf in paper format until the service adopts electronic_filing of form_990-pf ruling requested you request a ruling that books_and_records relating to your grantmaking operations administration and investments including the awarding of grants loans program-related investments and other disbursements and transactions may be originated and maintained in electronic form to meet the requirements of sec_1_6001-1 of the regulations for purposes of establishing continued entitlement to exempt status under sec_501 of the code and compliance with the private_foundation_excise_tax provisions of chapter of the code including sec_4945 law sec_1_6001-1 of the income_tax regulations provides that generally any person subject_to tax under subtitle a of the code including the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations or any person required to file a return of information with respect to income shall keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 of the regulations provides that every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_6033 of the internal_revenue_code provides that every organization exempt from tax under sec_501 must file an annual return stating specifically the items of gross_income receipts and disbursements and such other information and keep such records as the secretary may prescribe sec_4945 of the code imposes a tax on private_foundations for each taxable_expenditure sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundations as a grant to an organization unless a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 of the code provides that the expenditure_responsibility referred to in sec_4945 means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53_4945-5 of the foundation and similar excise_taxes regulations provides that a private_foundation will be considered to be exercising expenditure_responsibility under sec_4945 as long as it exerts all reasonable efforts and establishes adequate procedures i to see that the grant is spent solely for the purpose for which made ii to obtain full and complete reports from the grantee on how the funds are spent and iii to make full and detailed reports with respect to such expenditures to the commissioner sec_53_4945-5 of the regulations provides that before making a grant to an organization with respect to which expenditure_responsibility must be exercised a private_foundation should conduct a limited inquiry concerning the potential grantee such inquiry should be complete enough to give a reasonable person assurance that the grantee will use the grant for proper purposes sec_53_4945-5 of the regulations provides that in order to meet the expenditure_responsibility requirements of sec_4945 of the code a private_foundation must require that each grant to an organization with respect to which expenditure_responsibility must be exercised be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization such commitment must include an agreement by the grantee i to repay any portion of the amount granted which is not used for the purposes of the grant ii to submit full and complete annual reports on the manner in which funds are spent and the progress made in accomplishing the purposes of the grant iii to maintain records of receipts and expenditures and to make its books available to the grantor at reasonable times and iv not use any of the funds to influence legislation or the outcome of any specific public election or to undertake any activity for any purpose other than one specified in sec_170 of the code sec_53_4945-5 of the regulations provides that in order to meet the expenditure_responsibility requirements of sec_4945 with regard to the making of a program-related_investment as defined in sec_4944 and the regulations thereunder a private_foundation must require that each such investment with respect to which expenditure_responsibility must be exercised under sec_4945 and h and this section be made subject_to a written commitment signed by an appropriate officer director or trustee of the recipient organization such commitment must specify the purpose of the investment and must include an agreement by the organization i to use all the funds received from the private_foundation only for the purposes of the investment and to repay any portion not used for such purposes ii at least once a year during the existence of the program-related_investment to submit full and complete financial reports ordinarily required by commercial investors under similar circumstances and a statement that it has complied with the terms of the investment iii to maintain books_and_records adequate to provide information ordinarily required by commercial investors under similar circumstances and to make such books_and_records available to the private_foundation at reasonable times and iv not to use any of the funds to carry on propaganda or to influence the outcome of any specific public election - sec_53_4945-5 of the regulations provides generally that in the case of grants described in sec_4945 of the code the granting private_foundation shall require reports on the use of the funds compliance with the terms of the grant and the progress made by the grantee toward achieving the purposes for which the grant was made sec_53_4945-5 of the regulations provides generally that to satisfy the report making requirements of sec_4945 a granting foundation must provide the required information on its annual information_return required to be filed by sec_6033 for each taxable_year with respect to each grant made during the taxable_year which is subject_to the expenditure_responsibility requirements of sec_4945 sec_53_4945-5 of the regulations provides that the report required by sec_53_4945-5 shall include the following information i the name and address of the grantee ii the date and amount of the grant iii the purpose of the grant iv the amounts expended by the grantee v whether the grantee has diverted any portion of the funds from the purpose of the grant vi the dates of any reports received from the grantee and vii the date and results of any verification of the grantee’s reports sec_53_4945-5 of the regulations provides that in addition to the information included on the information_return a granting foundation shall make available to the service at the foundation's principal office each of the following items i a copy of the agreement covering each expenditure_responsibility grant made during the taxable_year ii a copy of each report received during the taxable_year from each grantee on any expenditure_responsibility grant and iii a copy of each report made by the grantor's personnel or independent auditor of any audits or other investigations made during the taxable_year with respect to any expenditure_responsibility grant revrul_71_20 1971_1_cb_392 holds that punched cards magnetic tapes disks and - other machine sensitive data media used for recording consolidating and summarizing accounting transactions and records within a taxpayer's automatic data processing system are records within the meaning of sec_6001 of the code and sec_1_6001-1 of the regulations and are required to be retained so long as the contents may become material in the administration of any internal revenue law revproc_98_25 1998_1_cb_689 sets out the basic requirements that the service considers essential in cases where a taxpayer's records are maintained within an automatic data processing adp system the requirements pertain to all matters under the jurisdiction of the commissioner including income and excise_taxes as well as exempt_organizations the requirements are applicable to any sections of the code that have unique or specific recordkeeping requirements except as otherwise provided in this revenue_procedure all requirements of sec_6001 of the code that apply to hardcopy books_and_records apply as well to machine-sensible books_and_records within an adp system section dollar_figure of revproc_98_25 provides that in general the taxpayer must retain machine-sensible records so long as their content may become material to the administration of the internal revenue laws under sec_1_6001-1 of the regulations the taxpayer's machine-sensible records must provide sufficient information to support and verify entries made on the taxpayer's return and to determine the correct_tax liability the taxpayer's machine- sensible records will meet this requirement only if they reconcile with the taxpayer's books and the taxpayer's return section dollar_figure of revproc_98_25 provides that a taxpayer that uses ed technology defined as the computer-to-computer exchange of business information must retain machine- sensible records that alone or in combination with other records contain all the information that sec_6001 of the code requires of hardcopy books_and_records a taxpayer may capture the required detail for an edi transaction at any level within its accounting system however the taxpayer must establish audit trails between the retained records and the taxpayer's books and between the retained records and the tax_return sec_11 of revproc_98_25 provides that this revenue_procedure does not relieve taxpayers of their responsibility to retain hardcopy records that are created or received in the ordinary course of business as required by existing law and regulations a taxpayer need not create or retain hardcopy records if the hardcopy records are not produced in the ordinary course of transacting business as may be the case when utilizing edi technology a taxpayer need not create hardcopy printouts of its machine-sensible records unless requested to do so by the service u s c s sec_7001 electronic signatures act of provides that notwithstanding any statute regulation or other rule_of law with respect to any transaction in or affecting interstate or foreign_commerce a signature contract or other record relating to such transaction may not be denied legal effect validity or enforceability solely because it is in electronic form and a contract relating to such transaction may not be denied legal effect validity or enforceability solely because an electronic signature or electronic record was used in its formation u s c s provides that nothing in this title ie u s c s sec_7001 et seq limits or supersedes any requirement by a federal regulatory agency that records be filed with such agency or organization in accordance with specified standards or formats m has adopted the uniform electronic transactions act which provides that a a record or signature may not be denied legal effect or enforceability solely because it is in electronic form b a contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation c if a law requires a record to be in writing an electronic record satisfies the law and d if a law requires a signature an electronic signature satisfies the law discussion based on the information contained in your letters of date and date we conclude that the conduct of all grantmaking activities administration and grant award transactions electronically and the origination and maintenance of books_and_records pertaining to your operations in electronic form as described in your letter meets the recordkeeping requirements of sec_6001 of the code and would not in themselves be a reason to find that you had not complied with the expenditure_responsibility requirements under sec_4945 of the code revrul_71_20 holds that electronic records used in recording consolidating and summarizing accounting transactions are records within the meaning of sec_6001 of the code furthermore revproc_98_25 acknowledges that taxpayers including exempt_organizations may keep their books_and_records in electronic form so long as those records contain all the information that sec_6001 requires of any hardcopy books_and_records a taxpayer need not create or retain hardcopy records that are not produced in the ordinary course of transacting business in the interests of greater efficiency you intend to conduct all grantmaking activities administration and grant award transactions electronically and to originate and maintain all books_and_records electronically the electronic records will contain all of the information that is required to be contained in hardcopy books_and_records therefore your recordkeeping procedures comply with the requirements of sec_6001 of the code since revproc_98_25 allows tax-exempt organizations to keep their books_and_records in electronic format grantee applications reports and other information pertaining to transactions that are kept in electronic form and transmitted to you by e-mail should comply with the reporting requirements of sec_4945 of the code provided such reports contain the information that is required sec_53_4945-5 of the regulations requires that each grant and each program-related_investment with respect to which expenditure_responsibility must be exercised be made subject_to a written commitment signed by an appropriate officer of the grantee or recipient organization the regulation does not specify any particular form of signature the federal electronic signature act of and the uniform electronic transactions act as adopted by m provide that a record or signature may not be denied legal effect or enforceability solely because it is in electronic form insofar as an electronic signature satisfies any law that requires a signature a grant agreement signed by an electronic signature should be binding for purposes of sec_4945 of the code conclusion accordingly based on the facts represented we rule that books_and_records relating to your grantmaking operations administration and investments including the awarding of grants loans program-related investments and other disbursements and transactions may be originated and maintained in electronic form to meet the requirements of sec_1_6001-1 of the regulations for purposes of establishing continued entitlement to tax exempt status under sec_501 of the code and compliance with the expenditure_responsibility requirements under sec_4945 of the code except as we have ruled above we express no opinion as to the tax consequences of the transactions under the cited provisions of the code or under any other provisions of the code this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this ruling letter could help resolve any questions about the application of the code to your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed terrell m berkovsicy terrell m berkovsky manager exempt_organizations technical group
